internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc intl br5 plr-117150-99 date date number release date legend bank date a date b date c date d country a country b country c x amount u s city fiscal_year fiscal_year dear this is in reply to a letter dated date a requesting rulings under of the internal_revenue_code_of_1986 the code and the treasury regulations thereunder the regulations additional information was submitted in letters dated date b date c and date d the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by bank and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process facts bank is a banking institution incorporated in country a bank’s head office is located in country a and bank has two foreign_branch offices one in country b and the other in u s city through which it conducts foreign_branch banking activities bank also conducts a shell branch operation through its offices in u s city bank is a calender year-end accrual basis taxpayer bank files a form 1120f for its year end fiscal_year to report its effectively_connected_income eci earned by its u s operations through its u s city branch office bank is engaged in a commercial wholesale banking business in the united_states consisting of making loans loan guarantees and providing letters of credit which earn eci to bank bank conducts its branch banking operations in the united_states under a federal license issued by and is subject_to the supervision of the office of the comptroller of the currency occ bank’s u s operations are accounted for on three separate sets of books u s city - domestic u s city - international banking facility ibf and country c - shell branch collectively the u s books the u s books are combined for purposes of financial and tax reporting in the united_states currently the bookkeeping operations lending and treasury functions relating to the u s operations eg u s city u s city-ibf and country c shell branch are performed by separate groups of employees working out of bank’s u s city branch office the country c shell branch has no employees of its own but is organized as an offshore branch for purposes of reducing u s reserve requirements on deposit liabilities placed with banking institutions and to facilitate lower cost eurodollar market deposit-taking because the country c shell branch is licensed by a foreign jurisdiction any transactions entered into under such foreign banking license must be booked in the country c branch bank represents that all of the country c shell branch's deposit transactions are entered into by bank’s u s city personnel for use in the u s operations and that u s city personnel maintain the books_and_records of the country c shell branch at the u s offices the country c shell branch assets and liabilities are subject_to federal bank regulatory supervision including examination by the occ and are reported on federal financial institutions examination council ffiec form 002s bank also represents that a substantial part of its business in its country b branch consists of taking deposits and making loans for u s tax purposes bank elected in its first eligible year to allocate interest_expense to its eci using the separate_currency_pools_method under sec_1_882-5 of the regulations although determining whether liabilities of bank’s u s trade_or_business are properly reflected on bank’s u s books_and_records is not a requirement for determining the allocable_interest under the separate_currency_pools_method bank represents that the liabilities recorded on its u s books are acquired and recorded in accordance with the requirements of the adjusted u s book liability method applicable to banks under sec_1_882-5 as part of a restructuring plan for its u s operations bank plans during its tax_year ending fiscal_year to transfer certain of its bookkeeping operations such as transactions processing collection and payments and treasury functions from the u s city branch to head office however loan production and management functions will be retained in u s city after the restructuring the bank’s personnel in country a will assume certain bookkeeping functions relating to transaction processing and payments and collections and the treasury functions on behalf of u s city and country c shell branch these transferred functions will include bookkeeping for both existing branch liabilities as well as any new branch liabilities other than the location of certain bookkeeping functions being moved to country a the u s books will be maintained in the same manner as before the restructuring head office personnel in country a will make the appropriate entries to be reflected on the appropriate set of u s books any new funding relating to assets recorded on the u s city-ibf u s city-domestic or country c shell branch books will be recorded on the corresponding u s book where the related asset is recorded through electronic communications links accounting reports will be made available to the bank’s personnel in its u s city branch office where the u s books will continue to be maintained by u s city personnel after the restructuring the treasury deposit-taking function formerly handled by the bank's u s city branch personnel will be performed by the bank's personnel located in country a bank represents that in every case where deposits are to be acquired and contemporaneously booked to the u s books the u s city branch employees will have some level of participation with respect to such deposit this participation will be in the form of u s city branch employees initiating each deposit by notifying head office at the time a funding need arises for example the funding need will arise upon notification received from a borrower of a draw down on a line of credit when a decision is made to purchase a security or an existing short-term liability requires renewal for libor loans notification to head office will normally be two days in advance in order to synchronize the funding with the loan notification made by the u s city branch personnel will include the terms principal_amount and interest rate of the loan or security to be purchased for purposes of setting forth parameters required for funding these third party liabilities will be recorded on the u s books in the same manner as before the restructuring except that head office personnel located in country a will solicit and negotiate the acquisition of the deposit liabilities and perform the bookkeeping function with respect to these transactions most of these deposits will be booked in country c shell branch after the treasury function is moved to the head office as described the bank will continue to be licensed in the u s as a bank and will remain subject_to federal supervision in the same manner as before the restructuring bank represents that the remainder of its u s based banking activities will continue without interruption activities conducted by the bank's employees in the u s will include soliciting investigating negotiating and arranging new loans performing credit checks monitoring the existing loan portfolio and coordinating deposit-taking activities with head office and general management and executive functions bank represents that historically a very substantial portion of its u_s_assets as defined in sec_1_884-1 of the regulations have been recorded on its country c shell branch books and that such practice will continue after bank’s treasury function is moved to its head office in country a bank also represents that both its u s -city domestic and u s city-ibf have transactions and assets recorded from activities that produce eci in addition after the treasury function is moved to country a the country c shell branch shall continue to be subject_to occ supervision and all assets and liabilities constituting the country c shell branch books will continue to be reported on ffiec form 002s ruling requests based on the factual representations made above bank has requested the following rulings ruling_request one after bank transfers part of its bookkeeping and treasury functions related to its u s city branch operations to its head office in country a bank may treat its interest_expense with respect to newly recorded liabilities on its u s city-domestic u s city- ibf and country c shell branch books as branch interest under sec_1 b a that is paid with respect to a u s booked liability within the meaning of sec_1_882-5 ruling_request two after bank transfers certain of its bookkeeping and treasury functions to its head office in country a it will still continue to qualify under sec_1_884-4 of the regulations as a bank that is entitled to treat a portion of its excess_interest as interest on deposits discussion ruling_request one sec_882 of the code imposes u s tax on income of a foreign_corporation that is effectively connected with the u s trade_or_business sec_882 allows foreign_corporations a deduction against eci to the extent such deduction is connected with income which is effectively connected with a conduct_of_a_trade_or_business within the u s sec_1_882-5 of the regulations provides rules for determining a foreign corporation's interest_expense allocable under sec_882 to eci sec_1_882-5 of the regulations provides that the amount of deductible_interest expense allocable to eci is determined under a three step process provided in sec_1_882-5 c and electively d or e under step a foreign_corporation first determines the total value of its u_s_assets under sec_1_882-5 under step the foreign_corporation determines the amount of u_s_liabilities under sec_1_882-5 deemed connected with the u_s_assets under step interest_expense of the foreign_corporation is allocated either under the adjusted u s -booked liabilities method provided in sec_1_882-5 or the separate currency pool method provided in sec_1_882-5 bank represents that it timely elected the separate_currency_pools_method in its first eligible year under sec_1_882-5 of the regulations under the separate_currency_pools_method the amount of interest_expense allocated to the u s trade_or_business of a foreign_corporation is determined without reference to the separate amount of interest_paid or accrued by the foreign corporation’s u s trade_or_business the amount of allocation is determined by the sum of separately computed interest deductions with respect to each currency in which the foreign_corporation has u_s_assets under sec_1_882-5 the three-step process for computing the separate interest deductions allocable to eci under sec_1_882-5 requires the determination of the amount of u_s_assets in each currency pool the u s -connected liabilities in each pool by multiplying the taxpayer’s actual or elective fixed ratio percentage by the respective u_s_assets in each pool and the prescribed interest rate in each pool by dividing the total interest_expense paid_or_accrued in the denominated currency of the u s asset pool by the average worldwide liabilities in that same currency pool the prescribed interest rate in a currency pool is multiplied by the u s -connected liabilities in the same currency pool to arrive at the calculated allocable deduction for the particular currency for purposes of the branch-level interest tax sec_884 provides for purposes of this subsection the term allocable_interest means any interest which is allocable to income which is effectively connected or treated as effectively connected with the conduct_of_a_trade_or_business in the united_states sec_884 provides in the case of a foreign_corporation engaged in a trade_or_business in the united_states or having gross_income treated as effectively connected with the conduct_of_a_trade_or_business in the united_states for purposes of subtitle a of the internal_revenue_code - a any interest_paid by such trade_or_business in the united_states shall be treated as if it were paid_by a domestic_corporation and b to the extent that the allocable_interest exceeds the interest described in subparagraph a such foreign_corporation shall be liable for tax under sec_881 in the same manner as if such excess were interest_paid to such foreign_corporation by a wholly owned domestic_corporation on the last day of such foreign corporation’s taxable_year to determine the amount of excess_interest subject_to tax under sec_884 sec_1_884-4 provides for purposes of this section the term excess_interest means- a the amount of interest allocated or apportioned to eci of the foreign_corporation under sec_1_882-5 for the taxable_year after application of sec_1_884-1 minus b the foreign corporation’s branch interest as defined in paragraph b of this section for the taxable_year but not including interest accruing in a taxable_year beginning before date minus c the amount of interest determined under paragraph c of this section relating to interest_paid by a partnership accordingly for purposes of sec_884 the amount of any interest_paid by a foreign corporation’s u s trade_or_business in the united_states that is treated as paid_by a domestic_corporation is defined under the regulations as branch interest sec_1_884-4 provides the definition of branch interest in relevant part as follows for purposes of this section the term branch interest means interest that is - i paid_by a foreign_corporation with respect to a liability that is - a a u s booked liability within the meaning of sec_1 d other than a u s booked liability of a partner within the meaning of sec_1_882-5 sec_1_882-5 qualifies a liability as a u s booked liability only if it is properly reflected on the books of the u s trade_or_business in determining whether a liability is properly reflected the regulations provide separate requirements for foreign_corporations that are banks as defined for purposes of the paragraph and for nonbanks whether a liability of a nonbank is properly reflected on the books of a u s trade_or_business is determined under sec_1_882-5 which provides in relevant part a in general a liability whether interest bearing or non-interest bearing is properly reflected on the books of the u s trade_or_business of a foreign_corporation that is not a bank as described in sec_585 without regard to the second sentence thereof if- the liability is secured predominantly by a u s asset of the foreign_corporation the foreign_corporation enters the liability on a set of books relating to an activity that produces eci at a time reasonably contemporaneous with the time at which the liability was incurred or the foreign_corporation maintains a set of books_and_records relating to an activity that produces eci and the district_director or assistant_commissioner international determines that there is a direct connection or relationship between the liability and that activity whether there is a direct connection between the liability and an activity that produces eci depends on the facts and circumstances of each case to determine whether a liability may be taken into account as properly reflected on a book of a u s trade_or_business that is a bank a more restrictive standard applies in this regard sec_1_882-5 prescribes a narrower time-frame for booking the liabilities to the u s trade_or_business a in general a liability whether interest bearing or non-interest bearing is properly reflected on the books of the u s trade_or_business of a foreign_corporation that is a bank as described in sec_585 without regard to the second sentence thereof if -- the bank enters the liability on a set of books relating to an activity that produces eci before the close of the day on which the liability is incurred and there is a direct connection or relationship between the liability and that activity whether there is a direct connection between the liability and an activity that produces eci depends on the facts and circumstances of each case b inadvertent error if a bank fails to enter a liability in the books of the activity that produces eci before the close of the day on which the liability was incurred the liability may be treated as a u s booked liability only if under the facts and circumstances the taxpayer demonstrates a direct connection or relationship between the liability and the activity that produces eci and the failure to enter the liability in those books was due to inadvertent error sec_585 provides in relevant part that for purposes of this section- b banking business of united_states branch of foreign_corporation the term bank also includes any corporation to which subparagraph a would apply except for the fact that it is a foreign_corporation sec_585 provides a in general the term bank means any bank as defined in sec_581 therefore if bank would meet the requirements of sec_581 but for the fact it is a foreign_corporation then bank may be considered a bank for purposes of sec_585 and by reference for purposes of sec_1_882-5 sec_581 provides in relevant part t he term bank means a bank or trust company incorporated and doing business under the laws of the united_states including laws relating to the district of columbia or of any state a substantial part of the business of which consists of receiving deposits and making loans and discounts or of exercising fiduciary powers similar to those permitted to national banks under authority of the comptroller of the currency and which is subject by law to supervision and examination by state or federal authority having supervision over banking institutions because bank represents that a substantial part of its business conducted through its u s city office consists of making loans and discounts and it is subject by law to the supervision and examination by the occ with respect to its u s books including its country c book bank will meet the definition of the term bank within the meaning of sec_581 and sec_585 if the deposit taking functions performed by the head office and recorded on the u s books are treated as deposits taken in the united_states if such deposits are treated as deposits taken within the united_states bank will be required to determine its branch interest for purposes of sec_1_884-4 by reference to whether liabilities are properly reflected under the stricter requirements of sec_1_882-5 ruling_request two code sec_884 provides that in the case of a foreign_corporation engaged in a trade_or_business in the united_states or having gross_income treated as effectively connected with the conduct_of_a_trade_or_business in the united_states any interest_paid by such trade_or_business in the united_states shall be treated as if it were paid_by a domestic_corporation code sec_884 provides that to the extent the allocable_interest exceeds the interest described in code sec_884 a foreign_corporation shall be liable for tax under sec_881 in the same manner as if such interest were paid to such foreign_corporation by a wholly owned domestic_corporation on the last day of such foreign corporation’s taxable_year sec_1_884-4 of the regulations provides that a portion of the excess_interest of a foreign_corporation that is a bank as defined in sec_585 without regard to the second sentence thereof shall be treated as interest on bank_deposits within the meaning of sec_871 and shall be exempt from tax under sec_881 provided that a substantial part of its business in the united_states as well as all other countries in which it operates consists of receiving deposits and making loans and discounts the portion of the excess_interest that is treated as interest on deposits shall equal the product of the foreign corporation’s excess_interest and the greater of a the ratio of the amount of interest-bearing deposits within the meaning of sec_871 of the foreign_corporation as of the close of the taxable_year to the amount of all interest bearing liabilities of the foreign_corporation on such date or b percent ruling number one based solely on the facts and representations submitted for purposes of sec_1 b i of the regulations and subject_to the rules of sec_1_884-4 for the period beginning after bank’s treasury function is moved to its head office in country a the recording and maintenance of bank’s head office acquired liabilities on the u s book will constitute the taking of deposits in the united_states within the meaning of sec_585 accordingly bank is required to determine whether its liabilities are properly reflected on the books of its u s trade_or_business under the requirements of sec_1_882-5 bank may not use the rules of sec_1_882-5 to determine whether any liabilities of its u s trade_or_business are properly reflected for purposes of determining bank’s branch interest under sec_1_884-4 the liabilities acquired by bank’s head office and recorded on one of the books that constitute a part of the u s books will qualify as booked liabilities that are properly reflected on the books of bank’s u s trade_or_business under sec_1_882-5 if such liabilities are entered onto one of the books which constitute a part of the u s book before the close of business on the day they are incurred by bank u s city-ibf and u s city-domestic book constitute a set of books that relate to an activity that produces eci under sec_1_882-5 bank’s country c shell branch books do not collectively with u s city- ibf and u s city-domestic constitute a single set of books that relate to an activity that produces eci under sec_1_882-5 however bank’s country c shell branch books will constitute a separate set of books that meet the requirements of sec_1_882-5 under the representations made by bank the liabilities recorded on the u s books have a direct connection or relationship to an activity that produces eci within the meaning of sec_1_882-5 without requiring that the u s book liabilities be individually traced to specific effectively connected loans or other u_s_assets on the u s books no opinion is expressed whether bank may treat liabilities recorded on its u s books as properly reflected on such books under the requirements of sec_1 d iii b of the regulations if any liabilities fail to meet the requirements of sec_1_882-5 of the regulations in addition no opinion is expressed with respect to sec_1_882-5 concerning whether any u s book liabilities treated as properly reflected under the requirements of sec_1 d iii are incurred or held for the principal purpose of artificially increasing the interest_expense of the u s booked liabilities within the meaning of sec_1_882-5 ruling number two based solely on the facts and representations submitted after bank transfers its treasury operations to its head office in country a bank will continue to qualify as a bank within the meaning of sec_1_884-4 and accordingly may treat a portion of its excess_interest as interest on deposits to the extent provided by the regulation for purposes of applying the requirements of sec_1_884-4 the treatment of bank’s head office acquired liabilities recorded on the u s books as the taking of deposits in the united_states for purposes of applying sec_585 under sec_1_882-5 as referenced by sec_1_884-4 also constitutes the taking of deposits in the united_states for purposes of sec_1_884-4 of the regulations meeting the other requirements of sec_585 without regard to the second sentence thereof for purposes of sec_1_882-5 also constitutes satisfaction of the sec_585 requirement for purposes of sec_1_884-4 of the regulations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item not discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours paul s epstein senior technical reviewer branch office of associate chief_counsel international
